I concur in the views expressed by the Chief Justice. We are not dealing with an ambiguous statute. Its language is clear, it covers the situation here presented and is consistent with a practical procedure. Its stark language can be evaded only by an attack which assaults its provisions by one or both of the following maneuvers; (1) The legislature did not intend that its language be taken literally, or (2) it had no authority to say what it said.
As to the first device, any possible doubt is removed by its studied attempt to illustrate its purpose by gratuitous-setting forth in Section 1123, Code 1942, the form in which the information may be filed. It is there stated that "For convenience and certainty the information, if against a corporation, shall set out briefly the causes of forfeiture." The prescribed form begins as follows: "`State of Mississippi, County of ____, . . . The State of Mississippi, by A.B., district attorney for the ____ judicial district'" informs the court of the causes *Page 882 
of forfeiture, and the prayer is in these words, "`Wherefore the State of Mississippi, by said district attorney, prays judgment of forfeiture and ouster against said corporation.'"
In view of the obstacles set by these definite recitals, the burden of the attack is shifted to rationalizing processes, and the chosen arena is one of mere propriety. Such considerations are long since absorbed into the expressed judgment of the legislature. The time has passed for debating the wisdom of the statute, and all historic arguments once available in the absence of enactment are purely academic. The possibility of conflicting authority dormant in the alternative procedure "by the attorney general or the district attorney" is a fitter source of reassurance than of calamity. The remote possibility, — and I do not pause to conjure up any illustrative incident — that information in the nature of a quo warranto may be lodged against the governor, invokes a situation in nowise here presented. In such case, if it could exist, propriety may suggest a paramount duty and responsibility upon the Attorney-General to proceed. But suppose the latter chose not to proceed or adjudged the occasion unwarranted. Who, in such event, would or could compel him to proceed? In this connection, it is interesting to note that a District-Attorney may prosecute a state official for misdemeanor in office and thus effect his removal from office. Code 1942, Section 4053. Before abandoning the speculative field, it may just as relevantly be asked who may proceed by quo warranto against an Attorney-General? The simple correlative "or" is in fact a potent catalyst to resolve both propriety and embarrassment and to neutralize the probabilities of either.
It may be that, as expressed in the opinion of the Attorney-General, "It is in exceptional cases that the Attorney-General will interfere in reference to county and county district offices." Ops. Atty.-Gen. 1931-33, p. 51. Likewise, it may be exceptional for a district attorney *Page 883 
to proceed in a matter of state sovereignty. The right in either is a guarantee of ultimate enforcement of the state's rights and an earnest against conflicting prerogative.
Without following too far afield arguments directed to matters of mere advisability and propriety, I would stress that to allow that occasion may arise in which the judgment or conscience of the two prosecutors may lead to conflicting courses is to assume that one or the other prosecutor may substitute his conscience for the other's duty and his sense of expediency for the other's judgment. That, in proceedings by quo warranto against a state official or a corporation whose activities are state-wide, the Attorney-General should take the initiative is a mere propriety. But, from earliest times our district attorneys have been authorized to bring quo warranto to forfeit corporate charters. Commercial Bank of Rodney v. State, 4 Smedes  M. 439, 12 Miss. 439, was in a popular and technical sense one of state-wide interest. Forfeiture of its charter was sought. That the matter was one of state-wide interest is undeniable. Its array of counsel is a veritable roster of some of the most distinguished lawyers of that or any time. The issue was far reaching. Likewise in Grand Gulf R.  Banking Co. v. State, 10 Smedes  M. 428,18 Miss. 428, and State v. Commercial Bank of Manchester, 33 Miss. 474. Mere reasoning leads to no sound bases for ignoring the plain language of the statute. We should not entertain a suggestion that one or the other incumbent will possess a better judgment or a higher ability, nor that in a given case flagrant violation may be glossed over with expediency or tact and that such a relaxation of official duty would better become the higher official. To lodge such power in either of two officials is a safer guarantee that the laws will be faithfully executed. The prosecutor in any case merely informs the court of the violation. Regardless of the informant, it is the same court, and the same jury, and the same law, by which the offender is *Page 884 
tried. Could anyone argue that either the judge or the jury would be more or less influenced according to the identity of the pleader? In the end, it is the judgment of the court or jury which prevails. The only room for play of discretion is in adjudging whether proceedings will be instituted. A dual control over this discretion is more apt to insure that an unwarranted laxity in a single official will be overruled by an unwavering rigidity in the other. Nor is the danger greater that an unjustified civil procedure will harass a corporation than that a citizen will be persecuted by criminal process. I would record a dissent from the setting up of any jurisdictional frontiers between the powers of the Attorney-General and the district attorney fashioned hap-hazardly from the materials of the phrase "state-wide interest." No definite cases can be confined within the purported formula. It is true the phrase was used in Capitol Stages, Inc., v. State, 157 Miss. 576, 128 So. 759, 764. The language used was "It might properly be said that the collection of fines and penalties for the state are matters of state-wide, rather than of local, concern." This expression seems to presage a view that a state-wide interest is not a safe or definite criterion. Yet it was thereupon added "As to all litigation, the subject-matter of which is of state-wide interest, the Attorney-General alone has the right to represent the state."
Following what I view as by-paths of digression, it may be asked what is a proper test of an interest that may be catalogued as state-wide? Is it a matter in which the citizens of the state would manifest personal interest? Such case is presented by even a local prosecution of murderous gangsters whose crimes have terrorized the entire state. Is it a matter in which the interest of the state as a sovereign entity is affected? All crimes are crimes against the state and are so prosecuted by the district attorney. Is it, then, a matter whose geographical ambit is co-extensive with the state's boundaries? Then, no such case is here presented. For all the record here *Page 885 
reveals, there is but a single defendant who methodically and with the cool deliberation of a contemptuous defiance is flouting the written laws of the state in a single locality. There is no contention that its operations extend beyond the City of Jackson. A criminal prosecution against it could be and was conducted by the district attorney. The "state-wide interest" detected in the Capitol Stages case is derivative of the circumstance that the highway which it was alleged to be impairing by its inordinate use ran through the state. It was thus a geographical test. It should be sufficient to read this case out of any relevancy by recalling that it was not a proceeding by quo warranto but by injunction. No controlling statute foreclosed a discussion of the propriety of confining the responsibility to the Attorney-General. Regardless of the reasoning by which the district attorney was denied the right to sue, it was invited by the absence of a clear enabling statute. Had the appellant there been proceeded against by information in the nature of quo warranto, there would have been no open and unexplored field in which reason could range. An examination of our statutes, Code 1942, Sections 1120-1145, would reveal immediately that the district attorney is authorized to proceed, and that the objects of his attack are corporations acting under charter or franchise of the state. If, therefore, the penalty consists of the ouster from these rights, are they to be first stamped as "of state-wide interest" and thereupon dislodged from the statute and thrown beneath the weight of Capitol Stages, Inc.? Is the corporate life of a legal creature, vouch-safed by the grace of the state, of more dignity and sanctity than that of an individual who is a component part of the state? If its directing head is within the district, it may be there punished criminally even though its penalties result in its corporate death. It should enjoy no immunity from civil responsibility when the bases for its ouster are the very crimes for which the district attorney could call it to account. It would be a mere incident that *Page 886 
as a result of a fatal blow upon its head in Hinds County its extended tentacles or members should writhe into inert insensibility throughout the state. A convicted murderer defiant of the state's laws is prosecuted by the district attorney and when hanged by the neck dies throughout the state.
In the prosecution for crimes, which is more important since ouster becomes a subordinate penal incident thereto, it is the primary duty and function of the district attorney to proceed in the district over which he has been made the legal overseer. In the one case the state prosecutes for violation of its laws, in the other it penalizes for the breach of its contract of franchise. Is it of more state-wide interest that one of the state's creatures should be punished civilly than criminally?
To reason that the relief here sought would preclude the appellant from operating picture shows anywhere in the state while competitors may continue to violate the written law would be rather a criticism of the prosecutors in such other districts than of the local prosecutor. This may indeed reveal the wisdom of the legislature in vesting like power in the Attorney-General so that the judgment of a local prosecutor impaired or clouded by a constraining local sentiment may be overridden by the detached judgment of a superior official. It is quite as logical to invert the illustration and assume a situation where a local prosecutor impelled by an interest in, and a responsibility for, the preservation of local order may find in the indifference of the other an occasion to assert his own initiative. So far as the record here shows, it is a matter purely of local or private interest. Conceivably a judicial declaration that the law is greater than the citizen may have reverberations throughout the state among those who may have thus defied it with impunity. It is easy to multiply illustrations as to the far reaching effects in supposed instances. This is but the argument of mere bigness. It indulges the assumption that there are some who are bigger than the law. It is true, so far as the record here is interpreted, that *Page 887 
appellant seems to have entertained such assumption. The testimony indicates that its daring challenge to the law was addressed to a supposed popular sympathy and its assumption that juries would ignore the instructions of the trial judges appears to have been justified. No sinister implication is here intended, and no adverse criticism is to be implied of a judicial process whereby jury prerogative must be upheld. It is inescapable from the record before us, however, that the juries tried the law and not the defendant.
It must be stated once for all that neither the merits of the case nor the nature of the charge are held in view here. Our concern is not with legislative wisdom nor popular fancy. A discerning analysis of the majority view may detect a trace of judicial irony in a situation where a defendant's confidence that the letter of the substantive law would be ignored to his profit should find echo in our ignoring of the letter of the remedial statute, and that while the thrust of the criminal prosecution is deflected by a shield of popular sympathy, the edge of the civil remedy is likewise blunted by judicial construction. The letter and spirit of the law authorize the procedure here followed. One need not forbear to borrow from legend the spectacle of one who with Cadmean strategy has plucked from the law its own teeth and sown them throughout the record to reap a harvest of judicial dissension to his own salvation.
I am requested by the Chief Justice to say that he concurs in the foregoing opinion.